UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 01-8071



RAYON BECON,

                                                Plaintiff - Appellant,

          versus


BERNARD MCKIE, Regional Director of South
Carolina Department of Corrections; RICKIE
HARRISON, Warden of Kershaw Correctional
Institution; KERSHAW CORRECTIONAL INSTITUTION;
J. FRIERSON, Lieutenant, Kershaw Correctional
Institution,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Solomon Blatt, Jr., Senior District
Judge. (CA-00-2911)


Submitted:     March 21, 2002                 Decided:   March 28, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rayon Becon, Appellant Pro Se. David Michael Tatarsky, Richard
Porter Stroker, SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rayon Becon appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.     We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Becon v. McKie, No. CA-00-2911 (D.S.C. Aug. 21, 2001). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2